Case 7:16-cr-00017-EKD Document 404 Filed 12/07/20 Page 1 of 6 Pageid#: 2319




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )     Criminal No. 7:16-cr-00017
    v.                                           )
                                                 )     By: Elizabeth K. Dillon
 BRANDON SCOTT THOMAS                            )         United States District Judge



                          MEMORANDUM OPINION AND ORDER

         On August 5, 2020, defendant Brandon Scott Thomas, proceeding pro se, filed a motion

for compassionate release pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i). (Dkt. No.

387.) In accordance with local Standing Order 2019-1, the court appointed the Federal Public

Defender (FPD) and ordered the FPD to respond within seven days with any supplemental filing.

(Dkt. Nos. 388, 389.) The FPD declined to supplement Thomas’s motion (Dkt. No. 395), and

the United States opposed Thomas’s motion (Dkt. No. 399). Neither Thomas nor the FPD filed a

reply brief, and the court finds that a hearing on the motion is not necessary. For the reasons

stated below, the court will deny Thomas’s motion.

                                       I. BACKGROUND

         On July 17, 2016, Thomas pleaded guilty to one count of conspiracy to distribute

methamphetamine, two counts of sex-trafficking, one count of conspiracy to commit sex-

trafficking, and one count of possession of a firearm in furtherance of drug-trafficking. (Dkt.

Nos. 178–180.) Thomas bought and sold heroin, methamphetamine, and other illegal drugs, and

possessed firearms in connection with these drug deals. (Dkt. No. 199 at 1–2.) Thomas also ran

a prostitution business in Roanoke and Charlottesville. (Dkt. No. 199 at 2.) Thomas physically




                                                 1
Case 7:16-cr-00017-EKD Document 404 Filed 12/07/20 Page 2 of 6 Pageid#: 2320




abused the women who worked for him and provided them with illegal drugs. (Dkt. No. 199 at

2–3.) The court sentenced Thomas to 324 months of imprisonment. (Dkt. Nos. 258 at 3.)

        Thomas is 29 years old and has served over four years of his twenty-seven-year sentence.

(Dkt. No. 399-2 at 1; Dkt. No. 399 at 1.) His projected release date is April 28, 2039. (Dkt. No.

399-2 at 1.) Thomas is being held at Petersburg Medium Security Federal Correctional

Institution (Petersburg Medium) in Hopewell, Virginia. (Dkt. No. 399-2 at 1.)

        Thomas expresses concern about contracting COVID-19 in prison and he fears “the

possibility of [a] COVID-20 that would be even deadlier.” (Dkt. No. 387 at 3–4.) He states that

he suffers from chronic high blood pressure, headaches, asthma, and obesity. (Id. at 4–5.) He

weighs approximately 409 pounds. (Id.) He is concerned that these health problems put him at a

greater risk of death if he were to contract COVID-19. (Id. at 5–6.) Thomas argues that his

imprisonment during the COVID-19 pandemic is a violation of his Eighth Amendment rights. 1

(Id. at 9.) Thomas requests a five-year reduction in his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A), or in the alternative, release under home confinement. (Id. at 5–6.) Thomas

plans to live with his mother in Roanoke if he is released. (Id. at 6; Dkt. No. 264 at 43.)

                                               II. ANALYSIS

A. Compassionate Release

        United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act,

provides that the court may not modify a term of imprisonment once it has been imposed except

that:

                 (A) the court, upon motion of the Director of the Bureau of Prisons,
                 or upon motion of the defendant after the defendant has fully
                 exhausted all administrative rights to appeal a failure of the Bureau

        1
           A motion for compassionate release is not the appropriate vehicle for Eighth Amendment claims. United
States v. Freshour, No. 506CR00013KDBDCK, 2020 WL 3578315, at *3 (W.D.N.C. July 1, 2020). As such, the
court will not address Thomas’s Eighth Amendment argument.

                                                       2
Case 7:16-cr-00017-EKD Document 404 Filed 12/07/20 Page 3 of 6 Pageid#: 2321




               of Prisons to bring a motion on the defendant’s behalf or the lapse
               of 30 days from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of probation or supervised
               release with or without conditions that does not exceed the unserved
               portion of the original term of imprisonment), after considering the
               factors set forth in section 3553(a) to the extent they are applicable,
               if it finds that –

               (i) extraordinary and compelling reasons warrant such a
               reduction . . . .

In addition to satisfying the above, the reduction must be “consistent with [the] applicable policy

statement issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1). The Sentencing

Commission’s policy statement on compassionate release is set forth in U.S. Sentencing

Guidelines § 1B1.13. The Policy provides that under § 3582(c)(1)(A), the court may reduce a

term of imprisonment “if, after considering the factors set forth in 18 U.S.C. § 3553(a),” the

court determines that:

               (1)(A) Extraordinary and compelling reasons warrant the reduction;
               ...

               (2) The defendant is not a danger to the safety of any other person
               or to the community, as provided in 18 U.S.C. § 3142(g); and

               (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13. In the application notes, the Policy recognizes extraordinary and compelling

reasons with regard to medical conditions (terminal illnesses or serious conditions that diminish

self-care abilities), age with deterioration and significant time served, family circumstances, and

other extraordinary and compelling reasons other than, or in combination with, the above

reasons. U.S.S.G. § 1B1.13 n.1.

       “A defendant seeking compassionate release has the burden of establishing that such

relief is warranted.” United States v. Ferguson, No. 515CR00018KDBDSC1, 2020 WL



                                                 3
Case 7:16-cr-00017-EKD Document 404 Filed 12/07/20 Page 4 of 6 Pageid#: 2322




5300874, at *2 (W.D.N.C. Sept. 4, 2020). Compassionate release is “an extraordinary and rare

event.” White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019).

B. Exhaustion

       The First Step Act modified § 3582(c)(1)(A) to allow a prisoner to bring a motion on

their own behalf, but the statute still includes an exhaustion requirement. This court has found

that § 3582’s exhaustion requirement is not a jurisdictional bar, but rather a claims-processing

rule that may be waived. See United States v. Brown, Criminal No. 7:19-cr-00036, 2020 WL

4506798, at *3 (W.D. Va. Aug. 5, 2020).

       Here, the government argues that Thomas failed to exhaust his administrative remedies

because he did not make a request for compassionate release to the warden at Petersburg

Medium. (Dkt. No. 399 at 12.) There is nothing in the record to suggest that Thomas made any

request for compassionate release within the Bureau of Prisons (BOP). As such, Thomas has

failed to exhaust his administrative remedies.

       Courts may waive the exhaustion requirement “due to futility, inadequate relief, or undue

prejudice.” Poulis v. United States, 2020 LEXIS 70458, * 6 (E.D. Va. Apr. 20, 2020); see

United States v. Haney, No. 19-CR-541 (JSR), 2020 WL 1821988, at *3–4 (S.D.N.Y. Apr. 13,

2020) (“conclud[ing] that Congressional intent not only permits judicial waiver of the 30-day

exhaustion period, but also, in the current extreme circumstances, actually favors such waiver,

allowing courts to deal with the emergency before it is potentially too late.”). However, even if

the court were to waive the exhaustion requirement, which it does not do in this case, the 18

U.S.C. § 3553(a) factors weigh against Thomas’s release.




                                                 4
Case 7:16-cr-00017-EKD Document 404 Filed 12/07/20 Page 5 of 6 Pageid#: 2323




C. Section 3553(a) Factors

       A court must consider the factors set forth in section 3553(a) when determining whether

an individual is eligible for release under the First Step Act. 18 U.S.C. § 3582(c)(1)(A). These

factors include: the nature and circumstances of the offense and the history and characteristics of

the defendant; the need for the sentence imposed to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense; to afford adequate

deterrence to criminal conduct; to protect the public from further crimes of the defendant; to

provide the defendant with needed educational or vocational training, medical care, or

correctional treatment in the most effective manner; and the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar

conduct. See 18 U.S.C. § 3553(a).

       Here, the § 3553(a) factors weigh against Thomas’s motion for compassionate release.

Thomas’s criminal conduct involved violence. He directed a sex-trafficking operation in which

subjected women to physical abuse and threats of violence. (Dkt. No. 181 at 2.) He “slapped,

punched, and chocked” a woman he trafficked, “beat her when she was pregnant,” “held a knife

to her throat,” and “tasered her.” (Id.) He possessed firearms in connection with his drug-

trafficking offenses. (Id.) The government notes that immediately prior to his arrest, Thomas

“perpetrated the destruction of evidence and made unspeakable threats against the family of a

federal agent.” (Dkt. No. 399 at 19.) As such, Thomas presents a danger to the community. In

addition, Thomas has had multiple disciplinary infractions during his time in prison. (Dkt. No.

399-3 at 1.) The most recent incident was on July 21, 2020, at which time he refused work or

follow safety regulations. (Id.)




                                                 5
Case 7:16-cr-00017-EKD Document 404 Filed 12/07/20 Page 6 of 6 Pageid#: 2324




       Finally, Thomas has served just over four years of his twenty-seven-year sentence. His

early release from prison would create unwarranted sentencing disparities among defendants

with similar records. Moreover, a shortened sentence will not reflect the seriousness of the

offense. For the foregoing reasons, Thomas does not qualify for compassionate release.

                                       III. CONCLUSION

       For the reasons stated above, it is hereby ORDERED that Thomas’s motion for

compassionate release (Dkt. No. 387.) is DENIED. The clerk is directed to provide a copy of

this order to the defendant, all counsel of record, and the United States Probation Office.

       Entered: December 7, 2020.



                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




                                                 6
